Exhibit 10.1
THIRD AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIRD AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of January 1,
2011 (the “Employment Agreement”), by and between CVR ENERGY, INC., a Delaware
corporation (the “Company”), and JOHN J. LIPINSKI (the “Executive”).
     WHEREAS, the Company and the Executive entered into an amended and restated
employment agreement dated January 1, 2008 (the “First Amended and Restated
Agreement”) and an amended and restated employment agreement dated January 1,
2010 (the “Second Amended and Restated Agreement”);
     WHEREAS, the Company and the Executive desire to further amend and restate
the Second Amended and Restated Agreement in its entirety as provided for
herein;
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other valid consideration the sufficiency of which is acknowledged, the
parties hereto agree as follows:
     Section 1. Employment.
               1.1. Term. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in each case pursuant to this
Employment Agreement, for a period commencing on January 1, 2011 (the
“Commencement Date”) and ending on the earlier of (i) the third (3rd)
anniversary of the Commencement Date and (ii) the termination or resignation of
the Executive’s employment in accordance with Section 3 hereof (the “Term”),
provided, however, that at the end of each calendar month after the Commencement
Date, the term of this Employment Agreement shall be automatically extended for
one month.
               1.2. Duties. During the Term, the Executive shall serve as
President and Chief Executive Officer of the Company and such other or
additional positions as an officer or director of the Company, and of such
direct or indirect affiliates of the Company (“Affiliates”), as the Executive
and the board of directors of the Company (the “Board”) shall mutually agree
from time to time. In such positions, the Executive shall perform such duties,
functions and responsibilities during the Term commensurate with the Executive’s
positions as reasonably directed by the Board. The Executive shall be employed
in the State of Texas during the Term.
               1.3. Exclusivity. During the Term, the Executive shall devote
substantially all of Executive’s working time to the business and affairs of the
Company and its Affiliates, shall faithfully serve the Company and its
Affiliates, and shall in all material respects conform to and comply with the
lawful and reasonable directions and instructions given to Executive by the
Board, consistent with Section 1.2 hereof. During the Term, the Executive shall
use Executive’s best efforts during Executive’s working time to promote and
serve the interests of the Company and its Affiliates and shall not engage in
any other business activity, whether or not such activity shall be engaged in
for pecuniary profit. The provisions of this Section 1.3 shall not be construed
to prevent Executive from (i) investing Executive’s personal,

 



--------------------------------------------------------------------------------



 



private assets as a passive investor in such form or manner as will not require
any active services on the part of Executive in the management or operation of
the affairs of the companies, partnerships, or other business entities in which
any such passive investments are made; or (ii) serving on the board of directors
for Thumbs Up Enterprises Limited and its affiliated companies.
     Section 2. Compensation.
               2.1. Salary. As compensation for the performance of the
Executive’s services hereunder, during the Term, the Company shall pay to the
Executive a salary at an annual rate of $900,000 which annual salary shall be
prorated for any partial year at the beginning or end of the Term and shall
accrue and be payable in accordance with the Company’s standard payroll
policies, as such salary may be adjusted upward by the Compensation Committee of
the Board in its discretion (as adjusted, the “Base Salary”).
               2.2. Annual Bonus. For each completed fiscal year occurring
during the Term, the Executive shall be eligible to receive an annual cash bonus
(the “Annual Bonus”). Commencing with fiscal year 2011, the target Annual Bonus
shall be 250% of the Executive’s Base Salary as in effect at the beginning of
the Term in fiscal year 2011 and at the beginning of each such fiscal year
thereafter during the Term, the actual Annual Bonus to be based upon such
individual and/or Company performance criteria established for each such fiscal
year by the Compensation Committee of the Board. The Annual Bonus, if any,
payable to Executive for a fiscal year will be paid by the Company to the
Executive on the last scheduled payroll payment date during such fiscal year;
provided, however, that if the Annual Bonus is payable pursuant to a plan that
is intended to provide for the payment of bonuses that constitute
“performance-based compensation” within the meaning of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), the Annual Bonus shall
be paid at such time as is provided in the applicable plan.
               2.3. Employee Benefits. During the Term, the Executive shall be
eligible to participate in such health, insurance, retirement, and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company.
               2.4. Paid Time Off. During the Term, the Executive shall be
entitled to twenty-five (25) days of paid time off (“PTO”) each year.
               2.5. Business Expenses. The Company shall pay or reimburse the
Executive for all commercially reasonable business out-of-pocket expenses that
the Executive incurs during the Term in performing Executive’s duties under this
Employment Agreement upon presentation of documentation and in accordance with
the expense reimbursement policy of the Company as approved by the Board and in
effect from time to time. Notwithstanding anything herein to the contrary or
otherwise, except to the extent any expense or reimbursement described in this
Employment Agreement does not constitute a “deferral of compensation” within the
meaning of Section 409A of the Code and the Treasury regulations and other
guidance issued thereunder, any expense or reimbursement described in this
Employment Agreement shall meet the following requirements: (i) the amount of
expenses eligible for reimbursement provided to

2



--------------------------------------------------------------------------------



 



the Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement to the Executive in any other calendar year; (ii) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred; (iii) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit; and (iv) the reimbursements shall be made
pursuant to objectively determinable and nondiscretionary Company policies and
procedures regarding such reimbursement of expenses.
     Section 3. Employment Termination.
               3.1. Termination of Employment. The Company may terminate the
Executive’s employment for any reason during the Term, and the Executive may
voluntarily resign Executive’s employment for any reason during the Term, in
each case (other than a termination by the Company for Cause) at any time upon
not less than thirty (30) days’ notice to the other party. Upon the termination
or resignation of the Executive’s employment with the Company for any reason
(whether during the Term or thereafter), the Executive shall be entitled to any
Base Salary earned but unpaid through the date of termination or resignation,
any earned but unpaid Annual Bonus for completed fiscal years, any unused
accrued PTO and any unreimbursed expenses in accordance with Section 2.5 hereof
(collectively, the “Accrued Amounts”).
               3.2. Certain Terminations.
                    (a) Termination by the Company Other Than For Cause or
Disability; Resignation by the Executive for Good Reason. If during the Term
(i) the Executive’s employment is terminated by the Company other than for Cause
or Disability, or (ii) the Executive resigns for Good Reason, then in addition
to the Accrued Amounts the Executive shall be entitled to the following payments
and benefits: (x) the continuation of Executive’s Base Salary at the rate in
effect immediately prior to the date of termination or resignation (or, in the
case of a resignation for Good Reason, at the rate in effect immediately prior
to the occurrence of the event constituting Good Reason, if greater) for a
period of thirty-six (36) months (or, if earlier, until and including the month
in which the Executive attains age 70) (the “Severance Period”), (y) a Pro-Rata
Bonus and (z) to the extent permitted pursuant to the applicable plans, the
continuation on the same terms as an active employee (including, where
applicable, coverage for the Executive and his dependents) of medical, dental,
vision and life insurance benefits (“Welfare Benefits”) the Executive would
otherwise be eligible to receive as an active employee of the Company for
thirty-six (36) months or, if earlier, until the Executive becomes eligible for
Welfare Benefits from a subsequent employer (the “Welfare Benefit Continuation
Period”)(such payments, the “Severance Payments”). If the Executive is not
permitted to continue participation in the Company’s Welfare Benefit plans
pursuant to the terms of such plans or pursuant to a determination by the
Company’s insurance providers or such continued participation in any plan would
result in the imposition of an excise tax on the Company pursuant to
Section 4980D of the Code, the Company shall use reasonable efforts to obtain
individual insurance policies providing the Welfare Benefits to the Executive
during the Welfare Benefit Continuation Period, but shall only be required to
pay for such policies an amount equal to the amount the Company would have paid
had the Executive continued participation in the Company’s Welfare Benefits
plans;

3



--------------------------------------------------------------------------------



 



provided, that, if such coverage cannot be obtained, the Company shall pay to
the Executive monthly during the Welfare Benefit Continuation Period an amount
equal to the amount the Company would have paid had the Executive continued
participation in the Company’s Welfare Benefits plans. The Company’s obligations
to make the Severance Payments shall be conditioned upon: (i) the Executive’s
continued compliance with Executive’s obligations under Section 4 of this
Employment Agreement and (ii) the Executive’s execution, delivery and
non-revocation of a valid and enforceable general release of claims arising in
connection with the Executive’s employment and termination or resignation of
employment with the Company (the “Release”) in a form reasonably acceptable to
the Company and the Executive that becomes effective not later than forty-five
(45) days after the date of such termination or resignation of employment. In
the event that the Executive breaches any of the covenants set forth in
Section 4 of this Employment Agreement, the Executive will immediately return to
the Company any portion of the Severance Payments that have been paid to the
Executive pursuant to this Section 3.2(a). Subject to the foregoing and
Section 3.2(g), the Severance Payments will commence to be paid to the Executive
on the forty-fifth (45th) day following the Executive’s termination of
employment, except that the Pro Rata Bonus shall be paid at the time when annual
bonuses are paid generally to the Company’s senior executives for the year in
which the Executive’s termination of employment occurs.
                    (b) Change in Control Termination. If (A) (i) the
Executive’s employment is terminated by the Company other than for Cause or
Disability, or (ii) the Executive resigns for Good Reason, and such termination
or resignation described in (i) or (ii) of this Clause (A) occurs within the one
(1) year period following a Change in Control, or (B) the Executive’s
termination or resignation is a Change in Control Related Termination, then, in
addition to the Severance Payments described in Section 3.2(a), the Executive
shall also be entitled to a payment each month during the Severance Period equal
to one-twelfth (1/12th) of the target Annual Bonus for the year in which the
Executive’s termination or resignation occurs (determined without regard to any
reduction in Base Salary or target Annual Bonus percentage subsequent to the
Change in Control or in connection with the Change in Control Related
Termination) and such amounts shall be deemed to be included in the term
Severance Payments for purposes of this Agreement.
                    (c) Termination by the Company For Disability. If the
Executive’s employment is terminated during the Term by the Company by reason of
the Executive’s Disability, in addition to the Accrued Amounts and any payments
to be made to the Executive under the Company’s disability plan(s) as a result
of such Disability, the Company shall pay to the Executive such supplemental
amounts (the “Supplemental Disability Payments”) as shall be necessary to result
in the payment of aggregate amounts to the Executive as a result of his
Disability that shall be equal to the Executive’s Base Salary as in effect
immediately before such Disability; provided, that, at the Company’s option, the
Company may purchase insurance to cover its obligations under this
Section 3.2(c) and the Executive shall cooperate to assist the Company in
obtaining such insurance. Such Supplemental Disability Payments shall be made
for a period of thirty-six (36) months from the Date of Disability. The Company
shall also pay to the Executive a Pro-Rata Bonus in the event of a termination
of employment described in this Section 3.2(c). The Company’s obligations to
make the Supplemental Disability Payments and the Pro-Rata Bonus shall be
conditioned upon: (i) the Executive’s continued compliance with his obligations
under Section 4 of this Employment Agreement and (ii) the Executive’s execution,

4



--------------------------------------------------------------------------------



 



delivery and non-revocation of a Release that becomes effective not later than
forty-five (45) days after the date of such termination of employment. In the
event that the Executive breaches any of the covenants set forth in Section 4 of
this Employment Agreement, the Executive will immediately return to the Company
any portion of the Supplemental Disability Payments and the Pro-Rata Bonus that
have been paid to the Executive pursuant to this Section 3.2(c). Subject to the
foregoing and Section 3.2(g), the Supplemental Disability Payments will commence
to be paid to the Executive on the forty-fifth (45th) day following the
Executive’s termination of employment. The Pro-Rata Bonus shall be paid at the
time when annual bonuses are paid generally to the Company’s senior executives
for the year in which the Executive’s termination of employment occurs.
                    (d) Termination by Reason of Death. If the Executive’s
employment is terminated during the Term by reason of his death, in addition to
the Accrued Amounts and any employee benefits to which the Executive’s estate,
spouse or other beneficiaries, as applicable, may be entitled, the Company shall
pay to the beneficiary designated in writing by the Executive (or to his estate
if no such beneficiary has been so designated), (i) the Base Salary which the
Executive would have received if he had remained employed under this Employment
Agreement for a total of thirty-six months from the commencement of the Term,
assuming for such remaining period the Executive’s Base Salary as in effect on
the date of the Executive’s death; provided, that, at the Company’s option, the
Company may purchase insurance to cover its obligations under this
Section 3.2(d) (which for the avoidance of doubt shall not include insurance
provided by the Company under its group life insurance plan covering employees
generally) and the Executive shall cooperate to assist the Company in obtaining
such insurance and (ii) a Pro-Rata Bonus.
                    (e) Retirement. Upon Retirement, the Executive, whether or
not Sections 3.2(a) or 3.2(c) also apply but without duplication of benefits,
shall be entitled to (i) a Pro-Rata Bonus, (ii) to the extent permitted pursuant
to the applicable plans, the continuation on the same terms as an active
employee of Welfare Benefits the Executive would otherwise be eligible to
receive as an active employee of the Company for thirty-six (36) months
following date of his Retirement or, if earlier, until such time as the
Executive becomes eligible for Welfare Benefits from a subsequent employer and,
thereafter, shall be eligible to continue participation in the Company’s Welfare
Benefits plans, provided that such continued participation shall be entirely at
the Executive’s expense and shall cease when the Executive becomes eligible for
Welfare Benefits from a subsequent employer and (iii) the provision of an office
at the Company’s headquarters and use of such offices and the Company facilities
and administrative support at the Company’s expense for thirty-six (36) months
following the date of his Retirement and at the Executive’s expense thereafter,
provided that such use shall not interfere with Company use thereof.
Notwithstanding the foregoing, (x) if the Executive is not permitted to continue
participation in the Company’s Welfare Benefit plans pursuant to the terms of
such plans or pursuant to a determination by the Company’s insurance providers
or such continued participation in any plan would result in the plan being
discriminatory within the meaning of Section 4980D of the Code, the Company
shall use reasonable efforts to obtain individual insurance policies providing
the Welfare Benefits to the Executive for such thirty-six (36) months, but shall
only be required to pay for such policies an amount equal to the amount the
Company would have paid had the Executive continued participation in the
Company’s Welfare Benefit plans; provided, that, if such coverage cannot be
obtained, the Company shall pay to the

5



--------------------------------------------------------------------------------



 



Executive monthly for such thirty-six (36) months an amount equal to the amount
the Company would have paid had the Executive continued participation in the
Company’s Welfare Benefits plans and (y) any Welfare Benefits coverage provided
pursuant to this Section 3.2(e), whether through the Company’s Welfare Benefit
plans or through individual insurance policies, shall be supplemental to any
benefits for which the Executive becomes eligible under Medicare, whether or not
the Executive actually obtains such Medicare coverage. The Pro-Rata Bonus shall
be paid at the time when annual bonuses are paid generally to the Company’s
senior executives for the year in which the Executive’s Retirement occurs.
                    (f) Definitions. For purposes of this Section 3.2, the
following terms shall have the following meanings:
                         (1) A resignation for “Good Reason” shall mean a
resignation by the Executive within thirty (30) days following the date on which
the Company has engaged in any of the following (each a “Good Reason Event”):
(i) the assignment of duties or responsibilities to the Executive that reflect a
material diminution of the Executive’s position with the Company; provided,
however, that the hiring of a chief executive officer by CVR GP, LLC shall not
be a Good Reason Event if, immediately thereafter, the Executive is the chairman
of the board of directors of CVR GP, LLC, (ii) a relocation of the Executive’s
principal place of employment that increases the Executive’s commute by more
than fifty (50) miles; (iii) a reduction in the Executive’s Base Salary, other
than across-the-board reductions applicable to similarly situated employees of
the Company; or (iv) a Change in Control in which the Executive does not
concurrently receive an employment contract substantially in the form of this
Employment Agreement from the successor company; provided, however, that the
Executive must provide the Company with notice promptly following the occurrence
of any of the foregoing and at least ten (10) business days to cure.
Notwithstanding the foregoing, if a Good Reason Event occurs upon or following a
Change in Control and prior to the tenth (10th) business day prior to the first
(1st) anniversary of the Change in Control, a resignation for Good Reason
(i) may not be effective prior to the ninetieth (90th) day after the date of the
occurrence of the Change in Control and (ii) may be effective at any time within
the period commencing ninety (90) days after the date of the occurrence of the
Change in Control and ending on the first anniversary of the date of the
occurrence of the Change in Control; provided, however, that the Executive must
provide the Company with notice of the occurrence of the Good Reason Event and
at least ten (10) business days to cure.
                         (2) “Cause” shall mean that the Executive has engaged
in any of the following: (i) willful misconduct or breach of fiduciary duty;
(ii) intentional failure or refusal to perform reasonably assigned duties after
written notice of such willful failure or refusal and the failure or refusal is
not corrected within ten (10) business days; provided, however, that the
Executive’s refusal to participate in or perform any act on behalf of the
Company which upon advice of counsel the Executive in good faith believes is
illegal or unethical shall not constitute Cause; (iii) the indictment for,
conviction of or entering a plea of guilty or nolo contendere to a crime
constituting a felony (other than a traffic violation or other offense or
violation outside of the course of employment which does not adversely affect
the Company and its Affiliates or their reputation or the ability of the
Executive to perform Executive’s employment-related duties or to represent the
Company and its Affiliates); provided, however, that (A) if the Executive is
terminated for Cause by reason of Executive’s indictment

6



--------------------------------------------------------------------------------



 



pursuant to this clause (iii) and the indictment is subsequently dismissed or
withdrawn or the Executive is found to be not guilty in a court of law in
connection with such indictment, then the Executive’s termination shall be
treated for purposes of this Employment Agreement as a termination by the
Company other than for Cause, and the Executive will be entitled to receive
(without duplication of benefits and to the extent permitted by law and the
terms of the then-applicable Welfare Benefits plans) the payments and benefits
set forth in Section 3.2(a) and, to the extent either or both are applicable,
Section 3.2(b) and Section 3.2(e), following such dismissal, withdrawal or
finding, payable in the manner and subject to the conditions set forth in such
Sections and (B) if such indictment relates to environmental matters and does
not allege that the Executive was directly involved in or directly supervised
the action(s) forming the basis of the indictment, Cause shall not be deemed to
exist under this Employment Agreement by reason of such indictment until the
Executive is convicted or enters a plea of guilty or nolo contendere in
connection with such indictment; or (iv) material breach of the Executive’s
covenants in Section 4 of this Employment Agreement or any material written
policy of the Company or any Affiliate after written notice of such breach and
failure by the Executive to cure such breach within ten (10) business days;
provided, however, that no such notice of, nor opportunity to cure, such breach
shall be required hereunder if the breach cannot be cured by the Executive.
                         (3) “Change in Control” shall have the meaning set
forth on Appendix A.
                         (4) “Change in Control Related Termination” shall mean
a termination of the Executive’s employment by the Company other than for Cause
or Executive’s resignation for Good Reason, in each case at any time prior to
the date of a Change in Control and (A) the Executive reasonably demonstrates
that such termination or the basis for resignation for Good Reason occurred in
anticipation of a transaction that, if consummated, would constitute a Change in
Control, (B) such termination or the basis for resignation for Good Reason
occurred after the Company entered into a definitive agreement, the consummation
of which would constitute a Change in Control or (C) the Executive reasonably
demonstrates that such termination or the basis for resignation for Good Reason
was implemented at the request of a third party who has indicated an intention
or has taken steps reasonably calculated to effect a Change in Control.
                         (5) “Disability” shall mean that: (i) the Executive is
unable to perform his duties hereunder as a result of illness or physical injury
for a period of at least ninety (90) days; (ii) the Executive is entitled to
receive payments under the Company’s long-term disability insurance plan;
(iii) the Executive has started to receive such disability insurance payments;
and (iv) no person has contested or questioned the Executive’s right to receive
such payments or, if such payments have been contested, the Company has
irrevocably and unconditionally agreed to pay the Executive such amounts as will
net to the Executive after reduction for applicable federal and state income
taxes the same amount as he would have received after such taxes from such
insurance. The “Date of Disability” shall mean the first date on which all of
the requirements set forth in clauses (i) through (iv) above have been
satisfied.
                         (6) “Pro-Rata Bonus” shall mean, the product of (A) a
fraction, the numerator of which is the number of days the Executive is employed
by the

7



--------------------------------------------------------------------------------



 



Company during the year in which the Executive’s employment terminates pursuant
to Section 3.2(a), (c), (d) or (e) prior to and including the date of the
Executive’s termination and the denominator of which is 365 and (B)(i) if the
Annual Bonus is payable pursuant to a plan that is intended to provide for the
payment of bonuses that constitute “performance-based compensation” within the
meaning of Section 162(m) of the Code, an amount for that year equal to the
Annual Bonus the Executive would have been entitled to receive had his
employment not terminated, based on the actual performance of the Company or the
Executive, as applicable, for the full year, or (ii) if the Annual Bonus is not
payable pursuant to a plan that is intended to provide for the payment of
bonuses that constitute “performance-based compensation”, the target Annual
Bonus for that year.
                         (7) “Retirement” shall mean the Executive’s termination
or resignation of employment for any reason (other than by the Company for Cause
or by reason of the Executive’s death) following the date the Executive attains
age 62.
                    (g) Section 409A. To the extent applicable, this Employment
Agreement shall be interpreted, construed and operated in accordance with
Section 409A of the Code and the Treasury regulations and other guidance issued
thereunder. If on the date of the Executive’s separation from service (as
defined in Treasury Regulation §1.409A-1(h)) with the Company the Executive is a
specified employee (as defined in Code Section 409A and Treasury Regulation
§1.409A-1(i)), no payment constituting the “deferral of compensation” within the
meaning of Treasury Regulation §1.409A-1(b) and after application of the
exemptions provided in Treasury Regulation §§1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) shall be made to Executive at any time during the six (6)
month period following the Executive’s separation from service, and any such
amounts deferred such six (6) months shall instead be paid in a lump sum on the
first payroll payment date following expiration of such six (6) month period.
For purposes of conforming this Employment Agreement to Section 409A of the
Code, the parties agree that any reference to termination of employment,
severance from employment, resignation from employment or similar terms shall
mean and be interpreted as a “separation from service” as defined in Treasury
Regulation §1.409A-1(h).
               3.3. Exclusive Remedy. The foregoing payments upon termination or
resignation of the Executive’s employment shall constitute the exclusive
severance payments due the Executive upon a termination or resignation of
Executive’s employment under this Employment Agreement.
               3.4. Resignation from All Positions. Upon the termination or
resignation of the Executive’s employment with the Company for any reason, the
Executive shall be deemed to have resigned, as of the date of such termination
or resignation, from and with respect to all positions the Executive then holds
as an officer, director, employee and member of the Board of Directors (and any
committee thereof) of the Company and any of its Affiliates.
               3.5. Cooperation. Following the termination or resignation of the
Executive’s employment with the Company for any reason and during any period in
which the Executive is receiving Severance Payments or Supplemental Disability
Payments, or for one (1) year following termination or resignation of the
Executive’s employment with the Company if no Severance Payments or Supplemental
Disability Payments are payable, the Executive agrees to

8



--------------------------------------------------------------------------------



 



reasonably cooperate with the Company upon reasonable request of the Board and
to be reasonably available to the Company with respect to matters arising out of
the Executive’s services to the Company and its Affiliates, provided, however,
such period of cooperation shall be for three (3) years, following any such
termination or resignation of Executive’s employment for any reason, with
respect to tax matters involving the Company or any of its Affiliates. The
Company shall reimburse the Executive for expenses reasonably incurred in
connection with such matters as agreed by the Executive and the Board and the
Company shall compensate the Executive for such cooperation at an hourly rate
based on the Executive’s most recent base salary rate assuming two thousand
(2,000) working hours per year; provided, that if the Executive is required to
spend more than forty (40) hours in any month on Company matters pursuant to
this Section 3.5, the Executive and the Board shall mutually agree to an
appropriate rate of compensation for the Executive’s time over such forty
(40) hour threshold.
     Section 4. Unauthorized Disclosure; Non-Solicitation; Non-Competition;
Proprietary Rights.
               4.1. Unauthorized Disclosure. The Executive agrees and
understands that in the Executive’s position with the Company and any
Affiliates, the Executive has been and will be exposed to and has and will
receive information relating to the confidential affairs of the Company and its
Affiliates, including, without limitation, technical information, intellectual
property, business and marketing plans, strategies, customer information,
software, other information concerning the products, promotions, development,
financing, expansion plans, business policies and practices of the Company and
its Affiliates and other forms of information considered by the Company and its
Affiliates to be confidential and in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”); provided, however, that
Confidential Information shall not include information which (i) is or becomes
generally available to the public not in violation of this Employment Agreement
or any written policy of the Company; or (ii) was in the Executive’s possession
or knowledge on a non-confidential basis prior to such disclosure. The Executive
agrees that at all times during the Executive’s employment with the Company and
thereafter, the Executive shall not disclose such Confidential Information,
either directly or indirectly, to any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof (each, for purposes of this Section 4, a “Person”) without the prior
written consent of the Company and shall not use or attempt to use any such
information in any manner other than in connection with Executive’s employment
with the Company, unless required by law to disclose such information, in which
case the Executive shall provide the Company with written notice of such
requirement as far in advance of such anticipated disclosure as possible.
Executive’s confidentiality covenant has no temporal, geographical or
territorial restriction. Upon termination or resignation of the Executive’s
employment with the Company, the Executive shall promptly supply to the Company
all property, keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, surveys, maps, logs, machines,
technical data and other tangible products or documents, in each case which have
been produced by, received by or otherwise submitted to the Executive during or
prior to the Executive’s employment with the

9



--------------------------------------------------------------------------------



 



Company and which are or contain Confidential Information, and any copies
thereof in Executive’s (or capable of being reduced to Executive’s) possession.
               4.2. Non-Competition. By and in consideration of the Company’s
entering into this Employment Agreement and the payments to be made and benefits
to be provided by the Company hereunder, and in further consideration of the
Executive’s exposure to the Confidential Information of the Company and its
Affiliates, the Executive agrees that the Executive shall not, during the Term
and thereafter for the period during which the Severance Payments or
Supplemental Disability Payments are payable or one (1) year following the end
of the Term if no Severance Payments or Supplemental Disability Payments are
payable (the “Restriction Period”), directly or indirectly, own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including, without limitation, holding any position as a stockholder, director,
officer, consultant, independent contractor, employee, partner, or investor in,
any Restricted Enterprise (as defined below); provided, that in no event shall
ownership of one percent (1%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), standing alone, be prohibited by this
Section 4.2, so long as the Executive does not have, or exercise, any rights to
manage or operate the business of such issuer other than rights as a stockholder
thereof. For purposes of this paragraph, “Restricted Enterprise” shall mean any
Person that is actively engaged in any business which is either (i) in
competition with the business of the Company or any of its Affiliates conducted
during the preceding twelve (12) months (or following the Term, the twelve
(12) months preceding the last day of the Term), or (ii) proposed to be
conducted by the Company or any of its Affiliates in the Company’s or
Affiliate’s business plan as in effect at that time (or following the Term, the
business plan as in effect as of the last day of the Term); provided, that
(x) with respect to any Person that is actively engaged in the refinery
business, a Restricted Enterprise shall only include such a Person that operates
or markets in any geographic area in which the Company or any of its Affiliates
operates or markets with respect to its refinery business and (y) with respect
to any Person that is actively engaged in the fertilizer business, a Restricted
Enterprise shall only include such a Person that operates or markets in any
geographic area in which the Company or any of its Affiliates operates or
markets with respect to its fertilizer business. During the Restriction Period,
upon request of the Company, the Executive shall notify the Company of the
Executive’s then-current employment status. For the avoidance of doubt, (A) the
foregoing shall not prohibit the Executive from working in the State of Texas;
provided, that the Executive’s so working does not involve any Restricted
Enterprise that is operating in the State of Texas if the Company or any of its
Affiliates is then operating in the State of Texas and (B) a Restricted
Enterprise shall not include any Person or division thereof that is engaged in
the business of supplying (but not refining) crude oil or natural gas.
               4.3. Non-Solicitation of Employees. During the Restriction
Period, the Executive shall not directly or indirectly solicit (or assist any
Person to solicit) for employment any person who is, or within twelve
(12) months prior to the date of such solicitation was, an employee of the
Company or any of its Affiliates, provided, however, that this Section 4.3 shall
not prohibit the hiring of any individual as a result of the individual’s
response to an advertisement in a publication of general circulation.

10



--------------------------------------------------------------------------------



 



               4.4. Non-Solicitation of Customers/Suppliers. During the
Restriction Period, the Executive shall not (i) solicit (or assist any Person to
solicit) any Person which has a business relationship with the Company or of any
of its Affiliates in order to terminate, curtail or otherwise interfere with
such business relationship or (ii) solicit, other than on behalf of the Company
and its Affiliates, any Person that the Executive knows or should have known
(x) is a current customer of the Company or any of its Affiliates in any
geographic area in which the Company or any of its Affiliates operates or
markets or (y) is a Person in any geographic area in which the Company or any of
its Affiliates operates or markets with respect to which the Company or any of
its Affiliates has, within the twelve (12) months prior to the date of such
solicitation, devoted more than de minimis resources in an effort to cause such
Person to become a customer of the Company or any of its Affiliates in that
geographic area. For the avoidance of doubt, the foregoing does not preclude the
Executive from soliciting, outside of the geographic areas in which the Company
or any of its Affiliates operates or markets, any Person that is a customer or
potential customer of the Company or any of its Affiliates in the geographic
areas in which it operates or markets.
               4.5. Extension of Restriction Period. The Restriction Period
shall be extended for a period of time equal to any period during which the
Executive is in breach of any of Sections 4.2, 4.3 or 4.4 hereof.
               4.6. Proprietary Rights. The Executive shall disclose promptly to
the Company any and all inventions, discoveries, and improvements (whether or
not patentable or registrable under copyright or similar statutes), and all
patentable or copyrightable works, initiated, conceived, discovered, reduced to
practice, or made by Executive, either alone or in conjunction with others,
during the Executive’s employment with the Company and related to the business
or activities of the Company and its Affiliates (the “Developments”). Except to
the extent any rights in any Developments constitute a work made for hire under
the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable Affiliates, the Executive assigns all of
Executive’s right, title and interest in all Developments (including all
intellectual property rights therein) to the Company or its nominee without
further compensation, including all rights or benefits therefor, including
without limitation the right to sue and recover for past and future
infringement. The Executive acknowledges that any rights in any developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by the Company and/or its applicable Affiliates
as the Executive’s employer. Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company and its Affiliates therein. These
obligations shall continue beyond the end of the Executive’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives. In connection with
Executive’s execution of this Employment Agreement, the Executive has informed
the Company in writing of any interest in any inventions or intellectual
property rights that Executive holds as of the date hereof. If the Company is
unable for any reason, after reasonable effort, to obtain the Executive’s
signature on any document needed in connection with the actions described in
this Section 4.6, the Executive hereby irrevocably designates and

11



--------------------------------------------------------------------------------



 



appoints the Company, its Affiliates, and their duly authorized officers and
agents as the Executive’s agent and attorney in fact to act for and in the
Executive’s behalf to execute, verify and file any such documents and to do all
other lawfully permitted acts to further the purposes of this Section with the
same legal force and effect as if executed by the Executive.
               4.7. Confidentiality of Agreement. Other than with respect to
information required to be disclosed by applicable law, the parties hereto agree
not to disclose the terms of this Employment Agreement to any Person; provided
the Executive may disclose this Employment Agreement and/or any of its terms to
the Executive’s immediate family, financial advisors and attorneys.
Notwithstanding anything in this Section 4.7 to the contrary, the parties hereto
(and each of their respective employees, representatives, or other agents) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Employment
Agreement, and all materials of any kind (including opinions or other tax
analyses) related to such tax treatment and tax structure; provided that this
sentence shall not permit any Person to disclose the name of, or other
information that would identify, any party to such transactions or to disclose
confidential commercial information regarding such transactions.
               4.8. Remedies. The Executive agrees that any breach of the terms
of this Section 4 would result in irreparable injury and damage to the Company
and its Affiliates for which the Company and its Affiliates would have no
adequate remedy at law; the Executive therefore also agrees that in the event of
said breach or any threat of breach, the Company and its Affiliates shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Executive and/or any and
all Persons acting for and/or with the Executive, without having to prove
damages, in addition to any other remedies to which the Company and its
Affiliates may be entitled at law or in equity, including, without limitation,
the obligation of the Executive to return any Severance Payments or Supplemental
Disability Payments made by the Company to the Company. The terms of this
paragraph shall not prevent the Company or its Affiliates from pursuing any
other available remedies for any breach or threatened breach hereof, including,
without limitation, the recovery of damages from the Executive. The Executive
and the Company further agree that the provisions of the covenants contained in
this Section 4 are reasonable and necessary to protect the businesses of the
Company and its Affiliates because of the Executive’s access to Confidential
Information and Executive’s material participation in the operation of such
businesses.
     Section 5. Representation.
     The Executive represents and warrants that (i) Executive is not subject to
any contract, arrangement, policy or understanding, or to any statute,
governmental rule or regulation, that in any way limits Executive’s ability to
enter into and fully perform Executive’s obligations under this Employment
Agreement and (ii) Executive is not otherwise unable to enter into and fully
perform Executive’s obligations under this Employment Agreement.

12



--------------------------------------------------------------------------------



 



     Section 6. Withholding.
     All amounts paid to the Executive under this Employment Agreement during or
following the Term shall be subject to withholding and other employment taxes
imposed by applicable law.
     Section 7. Effect of Section 280G of the Code.
               7.1. Payment Reduction. Notwithstanding anything contained in
this Employment Agreement to the contrary, (i) to the extent that any payment or
distribution of any type to or for the Executive by the Company, any affiliate
of the Company, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Code and the regulations thereunder), or any
affiliate of such Person, whether paid or payable or distributed or
distributable pursuant to the terms of this Employment Agreement or otherwise
(the “Payments”) constitute “parachute payments” (within the meaning of
Section 280G of the Code), and if (ii) such aggregate would, if reduced by all
federal, state and local taxes applicable thereto, including the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), be less than the
amount the Executive would receive, after all taxes, if the Executive received
aggregate Payments equal (as valued under Section 280G of the Code) to only
three times the Executive’s “base amount” (within the meaning of Section 280G of
the Code), less $1.00, then (iii) such Payments shall be reduced (but not below
zero) if and to the extent necessary so that no Payments to be made or benefit
to be provided to the Executive shall be subject to the Excise Tax; provided,
however, that the Company shall use its reasonable best efforts to obtain
shareholder approval of the Payments provided for in this Employment Agreement
in a manner intended to satisfy requirements of the “shareholder approval”
exception to Section 280G of the Code and the regulations promulgated
thereunder, such that payment may be made to the Executive of such Payments
without the application of an Excise Tax. If the Payments are so reduced, the
Company shall reduce or eliminate the Payments (x) by first reducing or
eliminating the portion of the Payments which are not payable in cash (other
than that portion of the Payments subject to clause (z) hereof), (y) then by
reducing or eliminating cash payments (other than that portion of the Payments
subject to clause (z) hereof) and (z) then by reducing or eliminating the
portion of the Payments (whether payable in cash or not payable in cash) to
which Treasury Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies,
in each case in reverse order beginning with payments or benefits which are to
be paid the farthest in time.
               7.2. Determination of Amount of Reduction (if any). The
determination of whether the Payments shall be reduced as provided in
Section 7.1 and the amount of such reduction shall be made at the Company’s
expense by an accounting firm selected by the Company from among the four (4)
largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”), together
with detailed supporting calculations and documentation, to the Company and the
Executive within ten (10) days after the Executive’s final day of employment. If
the Accounting Firm determines that no Excise Tax is payable by the Executive
with respect to the Payments, it shall furnish the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such payments and, absent

13



--------------------------------------------------------------------------------



 



manifest error, such Determination shall be binding, final and conclusive upon
the Company and the Executive.
     Section 8. Miscellaneous.
               8.1. Indemnification. To the extent permitted by applicable law
and subject to any separate agreement (if any) between the Company and the
Executive regarding indemnification, the Company shall indemnify the Executive
for losses or damages incurred by the Executive as a result of all causes of
action arising from the Executive’s performance of duties for the benefit of the
Company, whether or not the claim is asserted during the Term. This indemnity
shall not apply to the Executive’s acts of willful misconduct or gross
negligence. The Executive shall be covered under any directors’ and officers’
insurance that the Company maintains for its directors and other officers in the
same manner and on the same basis as the Company’s directors and other officers.
               8.2. Fees and Expenses. The Company shall pay all legal fees and
related expenses (including the costs of experts, evidence and counsel) incurred
by the Executive as a result of (i) the termination of the Executive’s
employment by the Company or the resignation by the Executive for Good Reason
(including all such fees and expenses, if any, incurred in contesting, defending
or disputing the basis for any such termination or resignation of employment) or
(b) the Executive seeking to obtain or enforce any right or benefit provided by
this Employment Agreement; provided, that, if it is determined that the
Executive’s termination of employment was for Cause, the Executive shall not be
entitled to any payment or reimbursement pursuant to this Section 8.2.
               8.3. Amendments and Waivers. This Employment Agreement and any of
the provisions hereof may be amended, waived (either generally or in a
particular instance and either retroactively or prospectively), modified or
supplemented, in whole or in part, only by written agreement signed by the
parties hereto; provided, that, the observance of any provision of this
Employment Agreement may be waived in writing by the party that will lose the
benefit of such provision as a result of such waiver. The waiver by any party
hereto of a breach of any provision of this Employment Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach, except as otherwise explicitly
provided for in such waiver. Except as otherwise expressly provided herein, no
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder, or otherwise available in respect hereof at
law or in equity, shall operate as a waiver thereof, nor shall any single or
partial exercise of such right, power or remedy by such party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
               8.4. Assignment. This Employment Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, and any
purported assignment by the Executive in violation hereof shall be null and
void.
               8.5. Payments Following Executive’s Death. Any amounts payable to
the Executive pursuant to this Agreement that remain unpaid at the Executive’s
death shall be paid to the Executive’s estate.

14



--------------------------------------------------------------------------------



 



               8.6. Notices. Unless otherwise provided herein, all notices,
requests, demands, claims and other communications provided for under the terms
of this Employment Agreement shall be in writing. Any notice, request, demand,
claim or other communication hereunder shall be sent by (i) personal delivery
(including receipted courier service) or overnight delivery service, (ii)
facsimile during normal business hours, with confirmation of receipt, to the
number indicated, (iii) reputable commercial overnight delivery service courier
or (iv) registered or certified mail, return receipt requested, postage prepaid
and addressed to the intended recipient as set forth below:

         
 
  If to the Company:   CVR Energy, Inc.
 
      10 E. Cambridge Circle, Suite 250
 
      Kansas City, KS 66103
 
      Attention: General Counsel
 
      Facsimile: (913) 982-5651
 
       
 
  with a copy to:   Fried, Frank, Harris, Shriver & Jacobson LLP
 
      One New York Plaza
 
      New York, NY 10004
 
      Attention: Donald P. Carleen, Esq.
 
      Facsimile: (212) 859-4000
 
       
 
  If to the Executive:   John J. Lipinski
 
      2277 Plaza Drive, Suite 500
 
      Sugar Land, TX 77479
 
      Facsimile: (281) 207-3505

          All such notices, requests, consents and other communications shall be
deemed to have been given when received. Any party may change its facsimile
number or its address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties hereto
notice in the manner then set forth.
               8.7. Governing Law. This Employment Agreement shall be construed
and enforced in accordance with, and the rights and obligations of the parties
hereto shall be governed by, the laws of the State of Texas, without giving
effect to the conflicts of law principles thereof. Each of the parties hereto
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of Texas (collectively, the “Selected Courts”) for any action or
proceeding relating to this Employment Agreement, agrees not to commence any
action or proceeding relating thereto except in the Selected Courts, and waives
any forum or venue objections to the Selected Courts.
               8.8. Severability. Whenever possible, each provision or portion
of any provision of this Employment Agreement, including those contained in
Section 4 hereof, will be interpreted in such manner as to be effective and
valid under applicable law but the invalidity or unenforceability of any
provision or portion of any provision of this Employment Agreement in any
jurisdiction shall not affect the validity or enforceability of the remainder of
this Employment Agreement in that jurisdiction or the validity or enforceability
of this Employment Agreement, including that provision or portion of any
provision, in any other jurisdiction. In

15



--------------------------------------------------------------------------------



 



addition, should a court or arbitrator determine that any provision or portion
of any provision of this Employment Agreement, including those contained in
Section 4 hereof, is not reasonable or valid, either in period of time,
geographical area, or otherwise, the parties hereto agree that such provision
should be interpreted and enforced to the maximum extent which such court or
arbitrator deems reasonable or valid.
               8.9. Entire Agreement. From and after the Commencement Date, this
Employment Agreement constitutes the entire agreement between the parties
hereto, and supersedes all prior representations, agreements and understandings
(including any prior course of dealings), both written and oral, relating to any
employment of the Executive by the Company or any of its Affiliates including,
without limitation, the First Amended and Restated Agreement and the Second
Amended and Restated Agreement.
               8.10. Counterparts. This Employment Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
such counterparts shall together constitute one and the same instrument.
               8.11. Binding Effect. This Employment Agreement shall inure to
the benefit of, and be binding on, the successors and assigns of each of the
parties, including, without limitation, the Executive’s heirs and the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.
               8.12. General Interpretive Principles. The name assigned this
Employment Agreement and headings of the sections, paragraphs, subparagraphs,
clauses and subclauses of this Employment Agreement are for convenience of
reference only and shall not in any way affect the meaning or interpretation of
any of the provisions hereof. Words of inclusion shall not be construed as terms
of limitation herein, so that references to “include”, “includes” and
“including” shall not be limiting and shall be regarded as references to
non-exclusive and non-characterizing illustrations.
               8.13. Mitigation. Notwithstanding any other provision of this
Employment Agreement, (a) the Executive will have no obligation to mitigate
damages for any breach or termination of this Employment Agreement by the
Company, whether by seeking employment or otherwise and (b) except for Welfare
Benefits provided pursuant to Section 3.2(a) or 3.2(e), the amount of any
payment or benefit due the Executive after the date of such breach or
termination will not be reduced or offset by any payment or benefit that the
Executive may receive from any other source.
               8.14. Company Actions. Any actions, approvals, decisions, or
determinations to be made by the Company under this Employment Agreement shall
be made by the Company’s Board, except as otherwise expressly provided herein.
[signature page follows]

16



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first written above.

                  CVR ENERGY, INC.
 
           
/s/ John J. Lipinski
  By:   /s/ Stanley A. Riemann    
 
           
JOHN J. LIPINSKI
      Name: Stanley A. Riemann    
 
      Title: Chief Operating Officer    

[Signature Page to Third Amended and Restated Employment Agreement]

 



--------------------------------------------------------------------------------



 



APPENDIX A
“Change in Control” means the occurrence of any of the following:
     (a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
“person” is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of more than thirty
percent (30%) of (i) the then-outstanding Shares or (ii) the combined voting
power of the Company’s then-outstanding Voting Securities; provided, however,
that in determining whether a Change in Control has occurred pursuant to this
paragraph (a), the acquisition of Shares or Voting Securities in a Non-Control
Acquisition (as hereinafter defined) shall not constitute a Change in Control. A
“Non-Control Acquisition” shall mean an acquisition by (i) an employee benefit
plan (or a trust forming a part thereof) maintained by (A) the Company or
(B) any corporation or other Person the majority of the voting power, voting
equity securities or equity interest of which is owned, directly or indirectly,
by the Company (for purposes of this definition, a “Related Entity”), (ii) the
Company, any Principal Stockholder or any Related Entity, or (iii) any Person in
connection with a Non-Control Transaction (as hereinafter defined);
     (b) The consummation of:
          (i) A merger, consolidation or reorganization (x) with or into the
Company or (y) in which securities of the Company are issued (a “Merger”),
unless such Merger is a “Non-Control Transaction.” A “Non-Control Transaction”
shall mean a Merger in which:
               (A) the shareholders of the Company immediately before such
Merger own directly or indirectly immediately following such Merger at least a
majority of the combined voting power of the outstanding voting securities of
(1) the corporation resulting from such Merger (the “Surviving Corporation”), if
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities by the Surviving Corporation is not Beneficially Owned,
directly or indirectly, by another Person (a “Parent Corporation”) or (2) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation;
               (B) the individuals who were members of the Board immediately
prior to the execution of the agreement providing for such Merger constitute at
least a majority of the members of the board of directors of (1) the Surviving
Corporation, if there is no Parent Corporation, or (2) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation; and
               (C) no Person other than (1) the Company or another corporation
that is a party to the agreement of Merger, (2) any Related Entity, (3) any
employee benefit plan (or any trust forming a part thereof) that, immediately
prior to the Merger, was maintained by the Company or any Related Entity, or
(4) any Person who, immediately prior to the Merger, had Beneficial Ownership of
thirty percent (30%) or more of the then outstanding Shares or Voting
Securities, has Beneficial Ownership, directly or indirectly, of thirty percent
(30%) or more of

 



--------------------------------------------------------------------------------



 



the combined voting power of the outstanding voting securities or common stock
of (x) the Surviving Corporation, if there is no Parent Corporation, or (y) if
there is one or more than one Parent Corporation, the ultimate Parent
Corporation.
          (ii) A complete liquidation or dissolution of the Company; or
          (iii) The sale or other disposition of all or substantially all of the
assets of the Company and its Subsidiaries taken as a whole to any Person (other
than (x) a transfer to a Related Entity or (y) the distribution to the Company’s
shareholders of the stock of a Related Entity or any other assets).
     Notwithstanding the foregoing, a Change in Control shall not be deemed to
occur solely because any Person (the “Subject Person”) acquired Beneficial
Ownership of more than the permitted amount of the then outstanding Shares or
Voting Securities as a result of the acquisition of Shares or Voting Securities
by the Company which, by reducing the number of Shares or Voting Securities then
outstanding, increases the proportional number of shares Beneficially Owned by
the Subject Persons; provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of Shares or
Voting Securities by the Company and, after such share acquisition by the
Company, the Subject Person becomes the Beneficial Owner of any additional
Shares or Voting Securities and such Beneficial Ownership increases the
percentage of the then outstanding Shares or Voting Securities Beneficially
Owned by the Subject Person, then a Change in Control shall occur.
     For purposes of this definition: (i) “Shares” means the common stock, par
value $.01 per share, of the Company and any other securities into which such
shares are changed or for which such shares are exchanged and (ii) “Principal
Stockholder” means each of Kelso Investment Associates VII, L.P., a Delaware
limited partnership, KEP VI, LLC, a Delaware limited liability company, GS
Capital Partners V Fund, L.P., a Delaware limited partnership, GS Capital
Partners V Offshore Fund, L.P., a Cayman Islands exempted limited partnership,
GS Capital Partners V Institutional, L.P., a Delaware limited partnership and GS
Capital Partners V GmbH & Co. KG, a German limited partnership.

 